        Case 3:19-cv-00407-BAJ-EWD         Document 37     09/09/20 Page 1 of 5




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA



  YINERSON, LLC CIVIL ACTION

  VERSUS

  FARMERS RICE MILLING COMPANY, NO. 19-00407-BAJ-EWD
  LLC, ET AL.

                               RULING AND ORDER

      Before the Court is Defendant CMA CGM (America), LLC?s Motion for

Judgment on the Pleadings (Doc. 35). Plaintiff has failed to submit an opposition

to Defendants Motion. For the reasons stated herein, Defendant's Motion is


GRANTED and Plaintiffs claims against Defendant are DISMISSED WITH

PREJUDICE.

 I. RELEVANT BACKGROUND

      Plaintiff is a commodities broker. (Doc. 1-2 at D 3). This action seeks damages

from Defendant (and others) related to a shipment of rice allegedly lost somewhere

between its origin in Houston, Texas and its intended delivery in China. {Id. at

m[ 19-22). Plaintiff alleges that Defendant contracted with Plaintiffs supplier to

transport the rice overseas, (id. at U 18), but that the rice was seized by Chinese

Customs officials (and never reached Plaintiffs customers) because Defendant

mishandled paperwork and employed "unlicensed shippers." (Id. at ^ 29).

      Plaintiff filed its original action in Louisiana state court on May 10, 2019. (Doc.

1-2 at 3). Defendant removed the case to this Court on June 20, 2019, (Doc. 1),
         Case 3:19-cv-00407-BAJ-EWD            Document 37       09/09/20 Page 2 of 5




answered Plaintiffs complaint on June 26, 2019, (Doc. 6), and thereafter filed the

instant Motion for Judgment on the Pleadings on October 31, 2019. (Doc. 35). For

present purposes, Defendant does not dispute that it contracted to transport the rice


overseas, or that Chinese Customs seized the shipment. (See Doc. 35-1 at 3). Still,


however. Defendant argues that Plaintiffs claims must be dismissed because the

operative Bill of Lading contains a Jurisdiction clause requiring all claims arising

under the contract to be pursued in France. (See id. at 3).1


       Local Rule 7(f) required Plaintiff to file its opposition, if any, within 21 days of

service of Defendants Motion. Ten months have passed, and still Plaintiff has failed

to respond. Since Plaintiff has failed to oppose Defendant's Motion for Judgment on

the Pleadings consistent with the requirements of Local Rule 7(f), the Court must and

does conclude that Plaintiff has no opposition to the Motion. See Directv, Inc. v. Price,


403 F. Supp. 2d 537, 540 (M.D. La. 2005); see also Stump v. Barnhart, 387 F. Supp.

2d 686, 690 (E.D. Tex. 2005) (If the non-moving party fails to oppose a motion in the

manner set forth in the local rules, the court may and should assume that the party

has no opposition. ).


II. ANALYSIS

           A. Standard

       The standard for deciding a Rule 12(c) motion for judgment on the pleadings is




1 Alternatively, Defendant contends Plaintiffs claims must be dismissed because (1) Plaintiff
is not the real party in interest; (2) Plaintiffs claims are time barred; and (3) Defendant was
acting as an agent for a disclosed, principal. {See Doc. 35-1 at 1). For reasons that follow, the
Court determines that dismissal is appropriate based on the Bill of Lading s "Jurisdiction"
clause. As such, the Court does not address these remaining defenses.
        Case 3:19-cv-00407-BAJ-EWD        Document 37    09/09/20 Page 3 of 5




the same as that for a Rule 12(b)(6) motion to dismiss for failure to state a claim. In

re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cii\ 2007). "The central issue

is whether, in the light most favorable to the plaintiff, the complaint states a valid

claim for relief." Id. (quotation marks omitted). When considering a Rule 12(c) motion,

the Court is generally confined to the pleadings and must accept all allegations

contained therein as true. Hughes v. Tobacco Inst., Inc., 278 F.3d 417, 420 (5th Cir.


2001). The Court may, however, consider documents referenced in the Complaint and


central to Plaintiffs claims without converting the motion to a motion for summary

judgment. See Van Duser u. U.S. Bank Nat. Assn, 995 F. Supp. 2d 673, 685 (S.D.


Tex.), affd, 582 F. App'x 279 (5th Cir. 2014).

      Here, the discrete issue is whether to enforce the Bill ofLading's "Jurisdiction"

clause requiring Plaintiff to pursue its claims in France. The U.S. Court of Appeals

for the Fifth Circuit has instructed that such a choice-of-forum clause is

presumptively valid, provided, however, it will be "held unenforceable if

enforcement would contravene a strong public policy of the forum in which suit is

brought, whether declared by statute or by judicial decision." Ambraco, Inc. v.


Bossclip B.V., 570 F.3d 233, 239 (5th Cir. 2009). "The critical inquiry to determming

whether a clause violates public policy is whether the choice-of-forum and choice-of-


law clauses operated in tandem as a prospective waiver of a party's right to pursue


statutory remedies." Id. (quotation marks omitted). "The party resisting enforcement


on these grounds bears a heavy burden of proof." Id. (quotation marks omitted).
        Case 3:19-cv-00407-BAJ-EWD        Document 37     09/09/20 Page 4 of 5




          B. Discussion

      As alleged, Plaintiffs claims against Defendant arise from Defendant's

contract to transport the rice shipment from Houston to China. (Doc. 1-2 at ^ 18). The


terms of this contract appear in a December 13, 2017 Bill of Lading, submitted to the

Court with Defendant's removal papers. (See Doc. 1-4). Relevant here, the Bill of


Lading contains a Jurisdiction" clause requiring disputes between "the Carrier and


the M-erchant to be pursued in France:


      31. Jurisdiction
      All claims and actions arising between the Carrier and the Merchant in
      relation with the contract of Carriage evidenced by this Bill of Lading
      shall exclusively be brought before the Tribunal de Commerce de
      Marseille and no other Court shall have jurisdiction with regards to any
      such claim or action. Notwithstanding the above, the Carrier is also
      entitled to bring the claim or action before the Court of the place where
      the defendant has his registered office.

(See Doc. 1-4 at 3). The Bill of Lading broadly defines "Merchant" to include "the

Shipper, Holder, Consignee, Receiver of the Goods, any Person owning or entitled to


the possession of the Goods or of this Bill of Lading and anyone acting on behalf of

any such Person." (Id.).


      On its face, the Bill of Lading specifically identifies the Defendant as "Carrier"

and Plaintiff as "Consignee." {See id. at 2). Facing no opposition from Plaintiff, and

in the absence of any indication that enforcing the Jurisdiction clause would violate

public policy or result in a prospective waiver of Plaintiffs right to pursue any

statutory remedies, the Court concludes that the "Jurisdiction" clause controls and


that Plaintiff must pursue its claims against Defendant in France. SeeAmbraco, 570


                                           4
       Case 3:19-cv-00407-BAJ-EWD         Document 37    09/09/20 Page 5 of 5




F.3d at 236 (affirming dismissal of plaintiffs action against various carriers based on

bill of lading's forum selection clause requiring appellant to pursue all claims in

England).

III. CONCLUSION

      Accordingly,

      IT IS ORDERED that Defendant's Motion for Judgment on the Pleadings

(Doc. 35) is GRANTED.

      IT IS FURTHER ORDERED that Plaintiffs claims against Defendant CMA

CGM (America), LLC are DISMISSED WITH PREJUDICE.



                                                        QvL
                        Baton Rouge, Louisiana, this / ^ day of September, 2020




                                                   ^^-
                                        JUDGE BRIAA A. jAcKSON
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
